The Supreme Court has carefully examined the record in these proceedings, and on the same ground as those set forth in the decision rendered on April 30, last {ante, p. 492), upon the application for a writ of certiorari made by Attorney Ba-fael López Landrón, on behalf of Barón du Laurence D’Oise-lay, -for the review of the proceedings prosecuted in the District Court of Aguadilla in the action of unlawful detainer brought in the Municipal Court of Lares against Francisco *510Javier Soto, which grounds by reason of analogy are applicable to tbis application for a writ of certiorari, we must bold, and do bold, tliat said writ lies; and, consequently we set aside tbe order of tbe District Court of Aguadilla of May 23d of last year, made in the appeal taken by Tomás Muñiz from a judgment of tbe Municipal Court of Lares in tbe action of unlawful detainer brought against him by Alberto de Baron-celli, on behalf of the Barón du Laurence D’Oiselay; and tbe said District Court of Aguadilla is ordered to restore tbe proceedings to the stage they bad reached when tbe said order was made, and that it proceed to bear and determine tbe appeal taken b}7 tbe said Tomás Muñiz, as may be proper in ae-cordance with tbe law; and it is ordered that a certified copy of tbis decision and of the opinion of tbis court upon the decision of tbe application for a writ of certiorari made in another action of unlawful detainer brought by Barón du Laurence D’Oiselay against Francisco Javier Soto, with tbe original record sent to tbis court b}^ tbe municipal judge of Lares, be sent to said district judge for tbe proper purposes in law.
Thus we pronounce, order and sign.
Chief Justice Quiñones, and Justices Hernández, Figueras, MacLearv, and Wolf concurred.